Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered May 30, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
*349In the prior appeal in this case, this Court reinstated the jury verdict, upon the finding that the verdict was supported by legally sufficient evidence (198 AD2d 100). For the reasons we expressed therein, and following our independent review of the facts, we now find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.